 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBig D ServiceCo /H VacIncorporatedandSheetMetal Workers International Association, LocalNo 9, AFL-CIO Case 27-CA-8076March 20, 1989SUPPLEMENTAL DECISION ANDORDER AND ORDER REMANDINGBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 10, 1983, the National Labor Rela-tions Board issued its Decision and Order in thisproceeding' in which it ordered,inter alia, that theRespondent, Big D Service Co (Big D), its officers,agents,successors,and assigns,make its employees whole for any loss of wages or other bene-fits they may have sufferedas a resultof the Re-spondent's unfair labor practices, and to make payments on behalf of those employees to the varioustrust funds,2 as provided by the May 1, 1980,through June 30, 1983 collective-bargaining agreement between the Colorado Association of SheetMetal and Air Conditioning Contractors and SheetMetalWorkersInternationalAssociation, Local 9,AFL-CIO On November 28, 1982, the UnitedStates Court of Appeals of the Tenth Circuit en-tered its judgment enforcing the Board's Order 3On May 13, 1985, the Regional Director forRegion 27 issued a backpay specification and noticeof hearingalleging, inter alia,that a controversyhad arisen over the amount of backpay owed underthe terms of the Board's Order and notified the Re-spondent that it must file a timely answer complyingwith the Board's Rules and Regulations Thespecification also alleged, for the first time, that theRespondent had an alter ego H-Vac Inc (H Vac),which was jointly and severally liable for theunfair labor practices committed by the Respond-entIn its answer to the specification, H-Vacdenied,inter alia,that it was Big D's alter egoBig D apparently also filed an answer, which is notin the record, but it withdrew this answer on January 19, 1988On February 22, 1988, the General Counsel filedwith the Board a Motion for Summary Judgment,with attachmentsThe General Counsel submitsthat the Respondent has failed to file an answer tothebackpay specification as required by the1267 NLRB No 25 (1983) (not reportedin Board volumes)2These include the vacationplan local pension plan national pensionplan health and welfare plan apprenticeship and training fund and theNational StabilizationAgreementof Sheet Metal Industry(SASMI)3No 83-2305unpublished*The General Counsels Motion for SummaryJudgmentdoes notmake reference to or include this answerThe formal papers submittedwith the motionhowever contain an answerfrom H Vac to the backpayspecificationBoard's Rules and Regulations The General Coun-selfurther submits that a Federal district courtfound Big D and H Vac to be alter egos and, thus,the Board is bound by the principles of collateralestoppel to accept the finding as being determinative of the alter ego issue in this case The GeneralCounsel therefore request, based on the backpayspecification, the Respondent's failure to answer it,and the decision and order of the district court, asexplained below, that the Board find that Big Dand H-Vac `are alter egos equally responsible,inter alia, for contributions to various trust funds ofthe union"5 and that the Board issue an order finding all allegationsin the backpay specification to betrueOn February 25, 1988, the Board issued an ordertransferring this proceeding to the Board and aNotice to Show Cause why the General Counsel'sMotion for Summary Judgment should not begrantedOn March 28, 1988, H Vac filed a response to the Notice to Show CauseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelRuling on the Motion for Summary JudgmentAt the time of the issuance of the backpay specification, Section 102 54 of the Board's Rules andRegulations provided that if an answer is not filedwithin 15 days from service of the backpay specifi-cation, the Board may find the backpay specification to be true 6The backpay specification states that the Re-spondent shall file an answer within 15 days fromthe date of the specification, and that if the answerfails to deny the specifications allegations in themanner required under the Board's Rules and Reg-ulations, and the failure to do so is not adequatelyexplained, the allegations shall be deemed to betrueOn January 19, 1988, Respondent Big D with-drew its answer to the backpay specification Todate,Respondent Big D has not filed anotheranswer or offered any explanation for its failure to6 In addition to seeking reimbursement to the trust benefit funds identifled in fn 2 supra the specification also seeksbackpay forone formeremployee6We note thatSec 102 54 of theBoard s Rules and Regulations wasamended effective September 29 1986 to provide a21 day period forfiling an answer This amendmenthowever wasnot applicable to Respondent Big D Moreover Respondent Big D withdrew its previouslyfiled answer and has notfiledanother answer to dateWe also note that the Board amended its rules governing proceedingsconcerning compliancewith Agency orderseffective November 13 1988The substanceof formerSecs102 54 and 102 55has been incorporatedinto Sec 102 56 as revised and former Sec 102 56 with some modifiestion has become the new Sec102 57while the substance of former Sec102 57has become par (c)of thenew Sec102 55 inthe revised rules293 NLRB No 35 BIG D SERVICE COdo so Nor has Respondent Big D filed a responseto the Notice to Show CauseOn March 28, 1988, however, H Vac respondedto the Notice to Show Cause In its response, H-Vac asserts, as it had in its answer, that it is not thealter ego of the Respondent and also that the decision of the district court relied on by the GeneralCounsel does not collaterally estop the Board fromdetermining the extent of liability, if any, of H-VacUnder the doctrine of collateral estoppel reliedon by the General Counsel, once an issue is actual-ly and necessarily determined by a court of compe-tent jurisdiction, that determination is conclusive insubsequent suits based on a different cause ofaction involving a party to the prior litigationMarlene Industries Corp vNLRB,712 F 2d 1011,1015-1016 (6th Cir 1983),Parklane Hosiery Co vShore,439 U S 322, 326 fn 5 (1979) Such an issueis"necessarily determined" if its decision was nec-essary to support the judgment entered in the priorproceedingMarlene Industries,supra at 1015Areview of the district court proceedings on whichthe General Counsel relies to support her theory ofcollateral estoppel reveals that the alter ego rela-tionship between Big D and H-Vac was not "necessarily determined" by the courtConcurrently with the processing of the instantcase, the Sheet Metal Workers trust funds andother trust funds filed a garnishment action againstBigD and H Vac in the United States DistrictCourt for the District of Colorado seeking moneyowed various trust funds pursuant to the abovestated collective-bargaining agreement The districtcourt action also alleged that H-Vac was the alterego of Big D and was thus liable for Big D's actionsThe backpay hearing in the instant case waspostponed indefinitely pending issuance of thecourt s decision and orderOn August 4, 1986, a United States magistrate'srecommendation was issued in which the magistrate conclude that Big D and H-Vac were alteregos,would be treated as "synonymous terms andentities," and that H Vac was liable as a successorto Big D On April 15, 1987, the district court re-viewed the magistrates recommendation and issuedamemorandum opinion and order in the case Asupplemental order was issued by the court on Sep-tember 4, 1987 Based on extensive testimony, doc-umentary evidence, and written arguments by theparties, the court concluded that H-Vac is liable toBig D under a successor corporate liability theory,that there was merely a switch of names from BigD to H-Vac, and that Big D and H-Vac should betreated as the same entityBased on these court proceedings, we find thatthe district court relied explicitly on a successor323ship theory in holding H Vac liable to Big D Although the court clearly had before it the magistrate's recommendation that Big D and H Vac befound to be alter egos, it did not address that recommendation Its general findings that there was aswitch of names and that the two companies betreated as the same entity were made wholly inconnectionwith its successorship determinationand therefore fall short of reaching the magistrate'salterego recommendationBecause establishedBoard law holds that the basis for a successorshipfinding may exist where no alter ego theory is sup-portable,7 the grounds of the court's successorshipfinding and the finding itself do not resolve thealter ego issue in the present caseWe thereforereject the General Counsel's assertion that the doc-trine of collateral estoppel applies to the backpayspecification's allegation that Big D and H-Vac arealteregos 8 Accordingly, we deny the GeneralCounsel'sMotion for Summary Judgment withregard to H-Vac and shall order a hearing limitedto the determination of the issue of the alter egostatus of Big D and H VacHowever, as the Respondent, Big D, has failedto file an answer to the backpay specification, wedeem those allegations to be true and grant theGeneral Counsel's Motion for Summary Judgmentwith regard to Big D Accordingly, on the basis ofthe allegations of the specification, the Board findsthe facts as set forth there with regard to Big D'sbackpay obligations, conclude that the contribu-tions owed to the various trust funds and to theemployee named below are as stated in the computations of the specification, and orders that pay-ment be made by Respondent Big D as set forthbelowORDERIt is ordered that the Respondent, Big D Serv-icesCo, Denver, Colorado, its officers, agents,successors, and assigns, shall pay net backpay toBillLeech in the sum of $1602, with interest, lesstaxwithholdings required by Federal or state law,and shall pay the following fringe benefit trustfunds the specified amounts owed on behalf of theemployees listed below' See SuperiorExport Packing Co284 NLRB 1169 (1987)inwhichthe Boardfoundthattwo corporationswere not alter egos but that onewas a legalsuccessorto the other8Member Johansenwouldin any event find it inappropriate for theBoardto defer onan issue within the Boards primary jurisdictionwhichshould bedecidedby theBoard inthe firstinstanceSeeGreat LakesChemical Corp280 NLRB 1131 (1986) on remandof 746 F 2d 334 (6thCir 1984)citingComputer Sciences Corp v NLRB677 F 2d 804 at 807(11th Cir 1982) 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDClarenceColemanBill LeechQuintonMaxwellIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 27for the purpose of arranging a hearing before anadministrative law judge,limiting the proceedingto a determination of whether H-Vac, Inc is thealter ego of Big D Service Co,and thus liable forthe backpay awards ordered hereIT IS FURTHER ORDERED that the judge shall pre-pare and serve on the parties a decision containingfindings,conclusions,and recommendations basedon all the record evidence Following the serviceof the judge'sdecision on the parties,the provisions of Section 102 46 of the Board's Rules andRegulations shall applyVacation$1813 90Health and Welfare2 090 11Local Pension3 474 46National Pension26003Apprenticeship andTraining349 33SASMI1243 13$20240$1 662 10182 162089 16333 963 540 6822 26259 1831 28350 70113 34125344IT IS FURTHER ORDERED that the General Counsel'sMotion for Summary Judgment against Re-spondent H-Vac,Inc is denied